STORY, Circuit Justice.
I think upon this evidence, the plaintiff is not entitled to recover. There has been a material misrepresentation, and whether it be innocent or otherwise does not vary the legal result. It was represented in the first letter, that the brig Robert would sail on the 12th of August; in the second, that she would not sail until the 24th of August. In point of fact, she had sailed about the 16th of August. And this difference of time is proved to be material to the risk. See Fillis v. Brutton, Marsh. Ins. bk. 1, e. 10, § 2. p. 403. But see, also, Barber v. Fletcher, 1 Doug. 305; Marsh. Ins. p. 454; Bowden v. Vaughan, 10 East, 415.
Plaintiff nonsuit.